DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statements filed on 02/19/2021, 12/21/2021 and 07/18/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 objected to because of the following informalities: the phrase “the notch” in Lines 10, 20 and 26-27  should be amended to “the one or more notches” or “a notch of the one or more notches”.
Appropriate correction is required.
Objections to the Specification
The disclosure is objected to because of the following informalities:
 On Page 8 Line 30  recites “ microarray carrier 8000”.  However,  Line 27 on Page 9 recites “ microarray device 8000”.  
Page 9 Line 36 seemingly describes that Figure 10B shows the bottom  7200 of the plunger 7000 below the first major surface 2100, which is in error because Figure 10B does not show the 7200 below 2100.  
On Page 1 Lines 15-35; Page 2 Lines 1-3; Page 3 Lines 10-16;Page 4 Lines 3-8,11-12,19-20,23-25, 30-31,35-36; Page 5 Lines 1-2,4-6,8-9; Page 6 Lines 4-5,16-21,26-27; Page 7 Lines 7-8: the applicant has interchanged the ridges being features of the plunger and the notches being features of the housing. 
On Page 6 Lines 6 and 10 recite “second first major surface” and “second major surface”, respectively. These should be changed to “first major surface”.
 On Page 1 Lines 33-34, which recites “second depth”, “first depth”, “ridge width” need to be changed to “”second width”, “first width” and “notch depth” in order to be consistent with the terminology in the specifications.
On Page 6 Lines 16- 17, which recites “first depth of the first set of one or more notches, and the corresponding depth of the ridge”, should be changed to “first width of the first set of one or more ridges, and the corresponding depth of the notch” to be consistent with the terminology in the claims. 
On Page 4 Line 29, which recites “ridge width”, should be changed to “first width”.
 On Page 4 Line 11, which recites “first or second notch”, should be changed to “first or second width” in order to match the terminology in the rest of the specifications and features in the drawings.
 On Page 5 Line 9, which recites “releseably” should be changed to “releasably”.
Appropriate correction is required.
Objections to the Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second ridge recited in Claim 1 on Page 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 1, there is a lack of antecedent basis for “the bottom of the housing” in Lines 3-4.
Regarding claim 1, there is a lack of antecedent basis for “the top of the housing” in Lines 5-6.
Regarding claim 1, there is a lack of antecedent basis for “the notch” in Line 10.
Regarding claim 1, there is a lack of antecedent basis for  “the distance” in Line 10.
Regarding claim 1, there is a lack of antecedent basis for “the same distance” in Line 18. 
Regarding claim 1, the recitation “the second ridge” in Lines 19 , is indefinite because it is not clear if the aforementioned recitation is referring to “one or more ridges in the first set of one or more ridges” in Line 17  or if it is an additional ridge. Further, since the applicant mentioned “the second ridge” instead of “a second ridge”, there is also a lack of antecedent basis. For examination purposes, “the second ridge” is being interpreted as the first set of one or more ridges.
Regarding claim 1, the recitation “the ridge” in Line 20, is indefinite because it is not clear if the aforementioned recitation is referring to “one or more ridges in the first set of one or more ridges” in Line 17, “the second ridge” in Line 19 or an additional ridge. For examination purposes, “the ridge” is being interpreted as the first set of one or more ridges.
Regarding claim 1, the recitation “the ridge” in Line 21, is indefinite because it is not clear if the aforementioned recitation is referring to “one or more ridges in the first set of one or more ridges” in Line 17, “the second ridge” in Line 19, the same “the ridge” as defined in Line 20 or an additional ridge.   For examination purposes, “the ridge” is being interpreted as the first set of one or more ridges.
Regarding claim 1, there is a lack of antecedent basis for “the same distance” in Line 25.
Regarding claim 1, there is a lack of antecedent basis for “the distance” in Line 31. 
Regarding claim 1, the recitation “the second ridge is fully engaged with the notch” in Lines 26-27 , is indefinite because it is not clear if the aforementioned recitation is referring to “a first set of one or more ridges” in Line 16,  “the second ridge” in Line 19, “the ridge” in Lines 20-21, “a second set of one or more ridges” in Line 23, or an additional ridge. For examination purposes, “the second ridge” is being interpreted as the second set of one or more ridges.
Regarding claim 1, the recitation “the ridge” in Line 27 is indefinite because it is not clear if the aforementioned recitation is referring to “the first set of one or more ridges” in Line 17, “the second ridge” in Line 19, “the ridge” in Line 20-21, “the second set of one or more ridges” in Line 24, “the second ridge” in Line 26 or an additional ridge. For examination purposes, “the ridge” is being interpreted as the second set of one or more ridges.
Regarding claim 1, the recitation “the ridge” in Line 28 is indefinite because it is not clear if the aforementioned recitation is referring to “the first set of one or more ridges” in Line 17, “the second ridge” in Line 19, “the ridge” in Line 20-21, “the second set of one or more ridges” in Line 24, “the second ridge” in Line 26, “the ridge” in Line 27 or an additional ridge. For examination purposes, “the ridge” is being interpreted as the second set of one or more ridges.
Regarding claim 1, the recitation “a direction towards the bottom of the housing” in Line 27 is indefinite because it is not clear if the aforementioned recitation is the same as “a direction towards the bottom of the housing” recited in Line 20-21 or if the applicant is attempting to recite a different direction. 
Regarding claim 1, the recitation “a direction towards the top of the housing” in Line 28 is indefinite because it is not clear if the aforementioned recitation is the same as “a direction towards the top of the housing” recited in Line 21-22 or if the applicant is attempting to recite a different direction.  
Regarding claim 7, the recitation “sufficient force” in Line 3 is indefinite because it is not clear if the aforementioned recitation is referring to the “a first force”, “a second force”, “a third force” or a “fourth force” recited in claim 1 on Lines 20,21,27, and 28 respectively. In addition, it is unclear how much force is enough to move the plunger, since the relative term “sufficient” is not specific and cannot be measured.
Regarding claim 9, the recitation “microneedle device” is indefinite because it is not clear if the aforementioned recitation is referring to “the microarray device” of claim 1 Line 13 or if the applicant is attempting to recite a different structure. For examination purposes, the examiner is interpreting the recitations as referring to the same structure.
Regarding claim 13, the recitation “a microneedle device” in Line 2 is indefinite because it is not clear if the aforementioned recitation is referring to “a microarray device” as in claim 1 Line 13 or whether the applicant is attempting to claim different two different devices containing needles. For examination purposes, the examiner is interpreting the recitation as the same microarray device that is mentioned in claim 1.
Regarding claim 14, the recitation “microneedle device” is indefinite because it is not clear if the aforementioned recitation is referring to “microarray device” of claim 1 Line 13 or if the applicant is attempting to recite a different structure. For examination purposes, the examiner is interpreting the recitations as referring to the same structure.
Regarding claim 14, the recitation “a microarray applicator” is indefinite because it is not clear if the aforementioned recitation is referring to “a microarray applicator” of claim 1 Line 1 or if the applicant is attempting to recite a different structure. For examination purposes, the examiner is interpreting the recitations as referring to the same structure.
Regarding claim 15, the recitation “microneedle device” is indefinite because it is not clear if the aforementioned recitation is referring to “microarray device” of claim 1 Line 13 or if the applicant is attempting to recite a different structure. For examination purposes, the examiner is interpreting the recitations as referring to the same structure.
Regarding claim 15, there is a lack of antecedent basis for “the flexible patch” in Line 5-6.
Regarding claim 15, the recitation “the flexible patch” is indefinite because it is not clear if the aforementioned recitation is referring to “a microarray patch” of claim 15 line 3 or if the applicant is attempting to recite a different structure. For examination purposes, the examiner is interpreting the recitations as referring to the same structure.
Regarding claim 17, the recitation “the microarray device” is indefinite because it is not clear if the aforementioned recitation is referring to “a microneedle device” of claim 13 Line 2, which is dependent on claim 1,  “a microarray device” of claim 1 Line 13, both of the aforementioned structures, or a different structure. For examination purposes, the examiner is interpreting the recitation to refer to the same structure recited in claim 1 Line 13.
Regarding claim 20, the recitation “the microarray device” is indefinite because it is not clear if the aforementioned recitation is referring to “a microneedle device” of claim 14 Line 3, which is dependent on claim 1,  “a microarray device” of claim 1 Line 13, both of the aforementioned structures, or a different structure. For examination purposes, the examiner is interpreting the recitation to refer to the same structure recited in claim 1 Line 13.
Claims 2-20 are rejected as they depend from, and therefore incorporate the claimed subject matter from the claims rejected under this statute.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The limitations of claim 18 recite “the microarray device comprises: a microarray patch having one or more microneedles protruding therefrom, and a microarray carrier that releasably retains the microarray patch”, which is previously recited in claim 13. Hence, the limitations of claim 18 do not further limit claim 13. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishimura et al. (US 20190083770 A1). Note: The examiner would like to note that the rejection of claims 2, 5, and 7-9 below pertain to both the first and alternative rejections of claim 1.
Regarding claim 1,  Nishimura et al. teaches a microarray applicator comprising: a housing (2, Figure 3), the housing comprising: a first major surface (bottom surface of 2c, Figure 2) configured to positioned towards skin ("stably placed on the skin", [0024]) and defining the bottom of the housing, a second major surface  (underside of 21 which faces the spring 3, Figure 2) opposite the first major surface and defining the top of the housing (see Figure 2 illustrating underside of 21 which faces the spring 3, opposite 2c, defining a surface of 2), a cavity (hollow space of 2 defined by 11a, see Figure 4) extending through the first and second major surfaces, an interior surface (11a, Figure 2, described as "inner circumferential surface" in [0024]) defining the cavity (hollow space of 2 defined by 11a, see Figure 4), the interior surface comprising one or more notches (11c, Figure 4) having a notch depth (distance that 11c extends within 11, Figure 4), a notch height (length of 11c, see Figure 4) defined by the distance between the notch and the first major surface, and a holder (5, Figure 3) located between the first and second major surfaces (Figure 2, 5 is between 2c, the first major surface, and 21c, the second major surface) for holding at least part of a microarray device (microneedle device 51, see [0038] and Figure 3) within the housing; a plunger (4, Figure 2), the plunger comprising a top (4a, see Figure 5b), a bottom (bottom principal surface 4b, see Figure 5b and [0036]), and one or more sides (outer circumferential surface 4c, see Figure 5a and 5b as well as [0037]), a first set of one or more ridges (first protrusions 43,Figure 5a and [0037]) located proximate to the bottom of the plunger (see Figure 5b which shows 43 close to the bottom principal surface 4b) , each of the one or more ridges in the first set of one or more ridges being located substantially the same distance from the bottom of the plunger (see Figure 5a, where the ridges 43 are located the same distance from the bottom of the plunger),  and extending a first width from the one or more sides (see Fig. 5a illustrating 43 extending from 4c), such that when the second ridge (43, Figure 5a) is fully engaged with the notch (11c, Figure 4)  a first force (pressing force, see [0040]) can release the ridge (43, Figure 5b) in a direction (see P, Fig. 7) towards the bottom (2c, Figure 2) of the housing (2, Figure 2) and a second force (compressing/rotating force by hand of user, see [0047]) can release the ridge (43, Figure 5b) in a direction towards the top of the housing (underside of 21, Figure 2, it is the examiner’s position that there is not any structure preventing the user from positioning the device back into the initial position; hence, 43 can be moved back towards the top of the housing), the first force being substantially the same as the second force (it is the examiner’s position that the first force that moves 4 to an extended position is substantially the same force as the second force that moves 4 upwards to an initial position in that both forces are sufficient enough to move 4 from one position to another position)  and a second set of one or more ridges (44, Figure 5a) located proximate to the top of the plunger (44 is located near the top of 4, see Figure 5a) each of the one or more ridges in the second set of one or more ridges being located substantially the same distance from the top of the plunger (see Figure 5a, where each of the ridges 44 are located substantially the same distance from 4a), and extending a second width from the one or more sides (see Figure 5a, where 44 extends a width from 4c) in such that when the second ridge (44, Figure 5a)  is fully  engaged with the notch (when 44 enter 11c, see [0049] and Figure 2), a third force (pressing force, see [0040]) can release the ridge (44, Figure 5a) in a direction (see P, Fig. 7) towards the bottom (2c, Figure 2) of the housing (2, Figure 2) and a fourth force (compressing/rotating force by hand of user, [0047]) can release the ridge (44, Figure 5a) in a direction towards the top of the housing (underside of 21, Figure 2, it is the examiner’s position that there is not any structure preventing the user from positioning the device back into the initial position; hence, 44 can be moved back towards the top of the housing), the third force being substantially the same as the fourth force (it is the examiner’s position that the third force that moves 4 to an extended position is substantially the same force as the fourth force that moves 4 upwards to an initial position in that both forces are sufficient enough to move 4 from one position to another position), wherein the second width is equal to or greater than the first width (width that 44 extends from 4c is equal to the width that 43 extends from 4c, see Figure 5a) , the second width is equal to or less than the notch depth (the second set of one or more ridges fits within 11c, hence the second width is less than the notch depth, see [0049]) the distance between the first set of one or more ridges (43, Figure 5a) and the second set of one or more ridges (44, Figure 5a) is greater than the notch height (the  circumferential distance in the clockwise direction from the ridge labeled 44 to 43 labeled Ridge1st in Figure 5a below is greater than the height of 11c in Figure 4), and the plunger (4, Figure 5b) is slidably engageable with the cavity (4 moves between two positions, see Figure 2 and 7) in the housing to be moveable between a first position (position of 4 in Figure 2) wherein the first set of one or more ridges (first protrusions 43,Figure 5a and [0037]) is engaged with the one or more notches in the housing (43 engages with 11c, see [0049]), and the bottom of the plunger does not extend below the first major surface of the housing (see position of 4 in Figure 2), and a second position (see position of 4 in Figure 7) wherein the second set of one or more ridges (44, Figure 5a) is engaged with the one or more notches (11c, Figure 4) in the housing (2, Figure 4) and the bottom of the plunger (4b, which interfaces with microneedle device 5, see Figure 7 and [0067] as 4b is not labeled)  extends below the first major surface of the housing (see position of 4b in Figure 7, which is below 2c or as labeled, 11c and see [0049]).
Alternative Rejection of claim 1 for rejecting claims 2 and 5
 Regarding claim 1,  Nishimura et al. teaches “a microarray applicator comprising: a housing (2, Figure 3), the housing comprising: a first major surface (bottom surface of 2c, Figure 2) configured to positioned towards skin ("stably placed on the skin", [0024]) and defining the bottom of the housing, a second major surface  (underside of 21 which faces the spring 3, Figure 2) opposite the first major surface and defining the top of the housing (see Figure 2 illustrating underside of 21 which faces the spring 3, opposite 2c, defining a surface of 2), a cavity (hollow space of 2 defined by 11a, see Figure 4) extending through the first and second major surfaces, an interior surface (11a, Figure 2, described as "inner circumferential surface" in [0024]) defining the cavity (hollow space of 2 defined by 11a, see Figure 4), the interior surface comprising one or more notches (one or more notches, see Figure 4 below) having a notch depth (distance that 11c extends within 11, Figure 4), a notch height (length of 11c, see Figure 4) defined by the distance between the notch and the first major surface, and a holder (see 11c Figure 4 below which hold 4 and 5, also see [0038]) located between the first and second major surfaces (Figure 2, 5 is between 2c, the first major surface, and 21c, the second major surface) for holding at least part of a microarray device (microneedle device 5, which contain microneedles 51, see [0038] and Figure 3) within the housing; a plunger (4, Figure 2), the plunger comprising a top (41, 4a and the shaded portion of Figure 5a below), a bottom (4b, see Figure 5b and [0036]), and one or more sides (4c, see Figure 5a as well as [0037]), a first set of one or more ridges (first set of one or more ridges, see Figure 5a below and [0037]) located proximate to the bottom of the plunger (see Figure 5a below which show the first set of one or more ridges close to the protruding portions 42d of bottom principal surface 4b, also see [0046]), each of the one or more ridges in the first set of one or more ridges being located substantially the same distance from the bottom of the plunger (first set of one or more ridges are located the same distance from the protruding portions 42d of the bottom of the plunger 4b, see Figure 5a below and [0046]) and extending a first width from the one or more sides (see Fig. 5a below illustrating 4c as a side), such that when the second ridge (see 112(b) rejection above for interpretation and see Figure 5a below illustrating the first set of one or more ridges) is fully engaged with the notch (11c, Figure 4)  a first force (pressing force, see [0040]) can release the ridge (see 112(b) rejection above for interpretation and see Figure 5a below illustrating the first set of one or more ridges) in a direction (see P, Fig. 7) towards the bottom (2c, Figure 2) of the housing (2, Figure 2) and a second force (compressing/rotating force by hand of user, see [0047]) can release the ridge (see 112(b) rejection above for interpretation and see Figure 5a below illustrating the first set of one or more ridges) in a direction towards the top of the housing (underside of 21, Figure 2, it is the examiner’s position that there is not any structure preventing the user from positioning the device back into the initial position; hence, the first set of one or more ridges can be moved back towards the top of the housing), the first force being substantially the same as the second force (it is the examiner’s position that the first force that moves 4 to an extended position is substantially the same force as the second force that moves 4 upwards to an initial position in that both forces are sufficient enough to move 4 from one position to another position) and a second set of one or more ridges (second set of one or more ridges, see Figure 5a below) located proximate to the top of the plunger (see Figure 5a below illustrating the second set of one or more ridges located near 41, 4a and the shaded portion) each of the one or more ridges in the second set of one or more ridges (second set of one or more ridges, see Figure 5a below) being located substantially the same distance from the top of the plunger (see Figure 5a below illustrating the second set of one or more ridges located substantially the same distance from 41, 4a and the shaded portion), and extending a second width from the one or more sides (see Figure 5a below, where the second set of one or more ridges extends a width from 4c) in such that when the second ridge (see Figure 5a illustrating the second set of one or more ridges and 112(b) rejection above for interpretation)  is fully  engaged with the notch (when the second set of one or more ridges enter 11c, see [0049]), a third force (pressing force, see [0040]) can release the ridge (see Figure 5a below illustrating the second set of one or more ridges and 112(b) rejection above for interpretation) in a direction (see P, Fig. 7) towards the bottom (2c, Figure 2) of the housing (2, Figure 2) and a fourth force (compressing/rotating force by hand of user, [0047]) can release the ridge (see Figure 5a below illustrating the second set of one or more ridges and 112(b) rejection above for interpretation) in a direction towards the top of the housing (underside of 21, Figure 2, it is the examiner’s position that there is not any structure preventing the user from positioning the device back into the initial position; hence, the second set of one or more ridges can be moved back towards the top of the housing) the third force being substantially the same as the fourth force (it is the examiner’s position that the third force that moves 4 to an extended position is substantially the same force as the fourth force that moves 4 upwards to an initial position in that both forces are sufficient enough to move 4 from one position to another position) wherein the second width is equal to or greater than the first width (width that the second set of one or more ridges extends from 4c is equal to the width that the first set of one or more ridges extends from 4c, see Figure 5a below), the second width is equal to or less than the notch depth (the second set of one or more ridges fits within 11c, hence the second width is less than the notch depth, see [0049])  the distance between the first set of one or more ridges (first set of one or more ridges, see Figure 5a below) and the second set of one or more ridges (second set of one or more ridges, see Figure 5a below) is greater than the notch height (the distance from  Ridge2nd to Ridge1st in a circumferential clockwise direction is greater than the notch height, see Figure 5a and Figure 4), and the plunger (4, Figure 5b) is slidably engageable with the cavity (4 moves between two positions, see Figure 2 and 7) in the housing to be moveable between a first position (position of 4 in Figure 2) wherein the first set of one or more ridges (first set of one or more ridges, see Figure 5a below)  is engaged with the one or more notches in the housing (see [0049])  and the bottom of the plunger does not extend below the first major surface of the housing (see position of 4 in Figure 2), and a second position (see position of 4 in Figure 7) wherein the second set of one or more ridges (second set of one or more ridges, see Figure 5a below) is engaged with the one or more notches (one or more notches, see Figure 4 below) in the housing (2, Figure 4) and the bottom of the plunger (4b, which interfaces with microneedle device 5, see Figure 7 and [0067] as 4b is not labeled)  extends below the first major surface of the housing (see position of 4b in Figure 7, which is below 2c or as labeled, 11c, see [0049]).”
Examiner’s Annotated Figure 4

    PNG
    media_image1.png
    560
    630
    media_image1.png
    Greyscale

Regarding Claim 2,  Nishimura et al. teaches  the microarray applicator of claim 1, wherein the holder is in the form of a slot (see 11c in Figure 4 above illustrating the holder in a form of a slot) in the housing (2, Figure 3).
Regarding Claim 5, Nishimura et al. teaches the microarray applicator of claim 1, wherein the plunger top (41, 4a and the shaded portion of Figure 5a below) comprises a head (head of plunger, Figure 5a below) that extends beyond the one or more sides (4c, see Figure 5a below) of the plunger (4, see Figure 5a below) farther than the cavity in the housing (extends beyond 11a into 11c, see Figure 4 above).
Examiner’s Annotated Figure 5a
[AltContent: textbox (Ridge2nd)][AltContent: textbox (Ridge1st)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    428
    611
    media_image2.png
    Greyscale

Regarding Claim 7, Nishimura et al. teaches  the microarray applicator of claim 1, wherein the plunger is adapted to move from the second position (see position of 4 in Figure 7)  to the first position (see position of 4 in Figure 2) when sufficient force is applied to the bottom of the plunger in the second position. (The third force that moves 4 down is the substantially the same as the fourth force that moves 4 up as a result of both forces moving 4 between a first position and a second position.)  
Regarding Claim 8, Nishimura et al. teaches wherein the microarray device (5/51,Figure 2 and 3)  does not include an energy storage device (5 does not include an energy storage device).
Regarding Claim 9, Nishimura et al. teaches further comprising a microneedle device (5/51, see Figure 2 and 3), the microneedle device comprising one or more microneedles (51, see Figure 3 and [0038]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2,5, and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al. (US 20190083770 A1)  in view of Forsell (US 20110196301 A1). Note: The examiner would like to note that the rejection of claims  2,5, and 7-9 below pertain to both the first and alternative rejection of claim 1.
 Regarding claim 1,  Nishimura et al. teaches a microarray applicator comprising: a housing (2, Figure 3), the housing comprising: a first major surface (bottom surface of 2c, Figure 2) configured to positioned towards skin ("stably placed on the skin", [0024]) and defining the bottom of the housing, a second major surface  (underside of 21 which faces the spring 3, Figure 2) opposite the first major surface and defining the top of the housing (see Figure 2 illustrating underside of 21 which faces the spring 3, opposite 2c, defining a surface of 2), a cavity (hollow space of 2 defined by 11a, see Figure 4) extending through the first and second major surfaces, an interior surface (11a, Figure 2, described as "inner circumferential surface" in [0024]) defining the cavity(hollow space of 2 defined by 11a, see Figure 4), the interior surface comprising one or more notches (11c, Figure 4) having a notch depth (distance that 11c extends within 11, Figure 4), a notch height (length of 11c, see Figure 4) defined by the distance between the notch and the first major surface, and a holder (5, Figure 3) located between the first and second major surfaces (Figure 2, 5 is between 2c, the first major surface, and 21c, the second major surface) for holding at least part of a microarray device (microneedle device 51, see [0038] and Figure 3) within the housing; a plunger (4, Figure 2), the plunger comprising a top (4a, see Figure 5b), a bottom (bottom principal surface 4b, see Figure 5b and [0036]), and one or more sides (outer circumferential surface 4c, see Figure 5a and 5b as well as [0037]), a first set of one or more ridges (first protrusions 43,Figure 5a and [0037]) located proximate to the bottom of the plunger (see Figure 5b which shows 43 close to the bottom principal surface 4b) , each of the one or more ridges in the first set of one or more ridges being located substantially the same distance from the bottom of the plunger (see Figure 5a, where the ridges 43 are located the same distance from the bottom of the plunger),  and extending a first width from the one or more sides (see Fig. 5a illustrating 43 extending from 4c), such that when the second ridge (43, Figure 5a) is fully engaged with the notch (11c, Figure 4)  a first force (pressing force, see [0040]) can release the ridge (43, Figure 5b) in a direction (see P, Fig. 7) towards the bottom (2c, Figure 2) of the housing (2, Figure 2)  and  a second set of one or more ridges (44, Figure 5a) located proximate to the top of the plunger (44 is located near the top of 4, see Figure 5a) each of the one or more ridges in the second set of one or more ridges being located substantially the same distance from the top of the plunger (see Figure 5a, where each of the ridges 44 are located substantially the same distance from 4a), and extending a second width from the one or more sides (see Figure 5a, where 44 extends a width from 4c) in such that when the second ridge (44, Figure 5a)  is fully  engaged with the notch (when 44 enter 11c, see [0049] and Figure 2), wherein the second width is equal to or greater than the first width (width that 44 extends from 4c is equal to the width that 43 extends from 4c, see Figure 5a) , the second width is equal to or less than the notch depth (the second set of one or more ridges fits within 11c, hence the second width is less than the notch depth, see [0049]), the distance between the first set of one or more ridges (43, Figure 5a) and the second set of one or more ridges (44, Figure 5a) is greater than the notch height (the distance from  Ridge2nd to Ridge1st in a circumferential clockwise direction is greater than the notch height, see Figure 5a,  Figure 4 and 112(b) rejection above for interpretation), and the plunger (4, Figure 5b) is slidably engageable with the cavity (4 moves between two positions, see Figure 2 and 7) in the housing to be moveable between a first position (position of 4 in Figure 2) wherein the first set of one or more ridges (first protrusions 43,Figure 5a and [0037]) is engaged with the one or more notches in the housing (43 engages with 11c  see [0049]), and the bottom of the plunger does not extend below the first major surface of the housing (see position of 4 in Figure 2), and a second position (see position of 4 in Figure 7) wherein the second set of one or more ridges (44, Figure 5a) is engaged with the one or more notches (11c, Figure 4) in the housing (2, Figure 4) and the bottom of the plunger (4b, which interfaces with microneedle device 5, see Figure 7 and [0067] as 4b is not labeled)  extends below the first major surface of the housing (see position of 4b in Figure 7, which is below 2c or as labeled, 11c, see [0049]).”
If it is found that Nishimura et. al. does not teach a second force can release the ridge in a direction towards the top of the housing, the first force being substantially the same as the second force, a third force can release the ridge in a direction towards the bottom of the housing and a fourth force can release the ridge in a direction towards the top of the housing, the third force being substantially the same as the fourth force.  Forsell teaches a first force for injecting a needle (see [0013] and [0115]), a second force for retracting the needle (see [0013] and [0115]), the first force being substantially the same as the second force ([0026]-[0027] and [0131] discuss retracting a needle to its initial position before reuse in another advancement), a third force injecting the needle (see [0115]), and a fourth force for retracting the needle (see [0115]), the third force being substantially the same as the fourth force ([0026]-[0027] and [0131] discuss retracting a needle to its initial position before reuse in another advancement). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Nishimura et al. such that the device is configured to move by a second force to retract the piston, in a direction towards the top of the housing; by a third force, to extend the piston  in a direction towards the bottom of the housing; and by a fourth force to retract the piston towards the top of the housing, as taught by Forsell for using the device multiple times (see [0013]) and for preventing accidental needle sticks as evidenced by Hess et al. (see Col. 2, lines 38-48).  Further, Nishimura et al. teaches that modifications may be made to the device ([0058]).
Alternative Rejection of claim 1 for rejecting claims 2 and 5
Regarding claim 1,  Nishimura et al. teaches “a microarray applicator comprising: a housing (2, Figure 3), the housing comprising: a first major surface (bottom surface of 2c, Figure 2) configured to positioned towards skin ("stably placed on the skin", [0024]) and defining the bottom of the housing, a second major surface  (underside of 21 which faces the spring 3, Figure 2) opposite the first major surface and defining the top of the housing (see Figure 2 illustrating underside of 21 which faces the spring 3, opposite 2c, defining a surface of 2), a cavity (hollow space of 2 defined by 11a, see Figure 4) extending through the first and second major surfaces, an interior surface (11a, Figure 2, described as "inner circumferential surface" in [0024]) defining the cavity (hollow space of 2 defined by 11a, see Figure 4), the interior surface comprising one or more notches (one or more notches, see Figure 4 above) having a notch depth (distance that 11c extends within 11, Figure 4), a notch height (length of 11c, see Figure 4) defined by the distance between the notch and the first major surface, and a holder (see 11c Figure 4 above which hold 4 and 5, also see [0038]) located between the first and second major surfaces (Figure 2, 5 is between 2c, the first major surface, and 21c, the second major surface) for holding at least part of a microarray device (microneedle device 5, which contain microneedles 51, see [0038] and Figure 3) within the housing; a plunger (4, Figure 2), the plunger comprising a top (41, 4a and the shaded portion of Figure 5a above), a bottom (4b, see Figure 5b and [0036]), and one or more sides (4c, see Figure 5a as well as [0037]), a first set of one or more ridges (first set of one or more ridges, see Figure 5a above and [0037]) located proximate to the bottom of the plunger (see Figure 5a above illustrating the first set of one or more ridges close to the bottom of the plunger), each of the one or more ridges in the first set of one or more ridges being located substantially the same distance from the bottom of the plunger (see Figure 5a above illustrating the first set of one or more ridges being located substantially the same distance from 4b) and extending a first width from the one or more sides (see Fig. 5a above illustrating 4c as a side), such that when the second ridge (see 112(b) rejection above for interpretation and see Figure 5a above illustrating the first set of one or more ridges) is fully engaged with the notch (11c, Figure 4)  a first force (pressing force, see [0040]) can release the ridge (43, Figure 5b) in a direction (see P, Fig. 7) towards the bottom (2c, Figure 2) of the housing (2, Figure 2) and a second set of one or more ridges (second set of one or more ridges, see Figure 5a above) located proximate to the top of the plunger (see Figure 5a above illustrating the second set of one or more ridges located near 41, 4a and the shaded portion) each of the one or more ridges in the second set of one or more ridges (second set of one or more ridges, see Figure 5a above) being located substantially the same distance from the top of the plunger (see Figure 5a above illustrating the second set of one or more ridges located substantially the same distance from 41, 4a and the shaded portion), and extending a second width from the one or more sides (see Figure 5a above, where the second set of one or more ridges extends a width from 4c) in such that when the second ridge (see Figure 5a illustrating the second set of one or more ridges and 112(b) rejection above for interpretation)   is fully engaged with the notch (when the second set of one or more ridges enter 11c, see [0049]) wherein the second width is equal to or greater than the first width (width that the second set of one or more ridges extends from 4c is greater than or equal to the width that first set of one or ridges extends from 4c, see Figure 5a above for illustration), the second width is equal to or less than the notch depth (the second set of one or more ridges fits within 11c, hence the second width is less than the notch depth, see [0049]) the distance between the first set of one or more ridges (first set of one or more ridges, see Figure 5a above) and the second set of one or more ridges (second set of one or more ridges, see Figure 5a above) is greater than the notch height (the distance from  Ridge2nd to Ridge1st in a circumferential clockwise direction is greater than the notch height, see Figure 5a and Figure 4), and the plunger (4, Figure 5b) is slidably engageable with the cavity (4 moves between two positions, see Figure 2 and 7) in the housing to be moveable between a first position (position of 4 in Figure 2) wherein the first set of one or more ridges (first set of one or more ridges, see Figure 5a above) is engaged with the one or more notches in the housing (first set of one or more ridges, see Figure 5a above, is engaged with the one or more notches, see Figure 4 above)  and the bottom of the plunger does not extend below the first major surface of the housing (see position of 4 in Figure 2), and a second position (see position of 4 in Figure 7) wherein the second set of one or more ridges (second set of one or more ridges, see Figure 5a above) is engaged with the one or more notches (one or more notches, see Figure 4 above) in the housing (2, Figure 4) and the bottom of the plunger (4b, which interfaces with microneedle device 5, see Figure 7 and [0067] as 4b is not labeled)  extends below the first major surface of the housing (see 4b in Figure 7, which is above 2c or as labeled, 11c, see [0049]).”
If it is found that Nishimura et. al. does not teach a second force can release the ridge in a direction towards the top of the housing, the first force being substantially the same as the second force, a third force can release the ridge in a direction towards the bottom of the housing and a fourth force can release the ridge in a direction towards the top of the housing, the third force being substantially the same as the fourth force.  Forsell teaches a first force for injecting a needle (see [0013] and [0115]), a second force for retracting the needle (see [0013] and [0115]), the first force being substantially the same as the second force ([0026]-[0027] and [0131] discuss retracting a needle to its initial position before reuse in another advancement), a third force injecting the needle (see [0115]), and a fourth force for retracting the needle (see [0115]), the third force being substantially the same as the fourth force ([0026]-[0027] and [0131] discuss retracting a needle to its initial position before reuse in another advancement). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Nishimura et al. such that the device is configured to move by a second force to retract the piston, in a direction towards the top of the housing; by a third force, to extend the piston in a direction towards the bottom of the housing; and by a fourth force towards the top of the housing to retract the piston, as taught by Forsell for using the device multiple times (see [0013]) and for preventing accidental needle sticks as evidenced by Hess et al.  (see Col. 2, lines 38-48).  Further, Nishimura et al. teaches that modifications may be made to the device ([0058]).
Regarding Claim 2,  Nishimura et al. in view of Forsell teaches wherein the holder is in the form of a slot (see Nishimura et al.  11c in Figure 4 above illustrating the holder in a form of a slot) in the housing (2, Figure 2).
Regarding Claim 5, Nishimura et al. in view of Forsell teaches wherein the plunger top (41, 4a and the shaded portion of Figure 5a above) comprises a head (head of plunger, Figure 5a above) that extends beyond the one or more sides (4c, see Figure 5a above) of the plunger (4, see Figure 5a above) farther than the cavity in the housing (extends beyond 11a into 11c, see Figure 4 above).
Regarding Claim 7, Nishimura et al. in view of Forsell teaches wherein the plunger is adapted to move from the second position to the first position when sufficient force is applied to the bottom of the plunger in the second position. (It is the examiner’s position that there is not any structure preventing the user from positioning the device back into the initial position; hence, 43 in Figure 5a can be moved back towards the top of the housing; further, it is the examiner’s position that the pressing force is substantially the same as the compressing and rotating force by the user as the compressing and rotating force puts the device back into the initial position.) 
Regarding Claim 8, Nishimura et al. in view of Forsell teaches wherein the microarray device (5,Figure 2)  does not include an energy storage device (5 does not include an energy storage device).
Regarding Claim 9, Nishimura et al. in view of Forsell teaches further comprising a microneedle device (5, see Figure 2 and 3), the microneedle device comprising one or more microneedles (51, see Figure 3 and [0038]).
Claim(s) 10, 13-14, 17-18, and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al. (US 20190083770 A1)  in view of Huang et al.  (US 20160220802 A1). Note: The examiner would like to note that the rejection of claims 10, 13-14, 17-18 and 20 below pertain to both the first and alternative rejection of claim 1 above under 35 U.S.C. 102.
Regarding Claim 10,  Nishimura et al. teaches a microneedle device (5, Figure 3)  comprising: a microarray patch (5, Figure 3) having one or more microneedles protruding therefrom (51, Figure 3) but does not teach a microarray carrier that releasably retains the patch. 
However, Huang et. al teaches a microneedle device (10 and 20, Figure 14) comprises; a microarray patch (20, Figure 14) having one or more microneedles (202, Figure 11) protruding therefrom, and a microarray carrier (10, Figure 14) that releasably retains the microarray patch (10 releasably retains 20 as a result of 20 being capable of being held via the engagement of 105 and 226 and 20 is capable of being removed from 10 via releasing the engagement between 105 and 226, see [0062]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the microneedle device taught by Nishimura et al. by substituting the microneedle device for the microneedle unit and substrate taught by Huang et al. and adding the plurality of projections taught by Huang et al. to the piston plate taught by Nishimura et al. because Huang et al. teaches that the structural features of the microneedle device provide minimally invasive piercing that can effectively reduce the pain of the user to achieve an injection without pain (see [0008]).  Further, Nishimura et al. teaches that various modifications may be made (see [0058]).
Regarding Claim 13, Nishimura et al. teaches a kit comprising the microarray applicator of claim 1 (see 102 and 103 rejections above for claim 1) and a microneedle device (5, Figure 3), the microneedle device comprising: a microarray patch (5, Figure 3) having one or more microneedles (51, Figure 3) protruding therefrom but does not teach a microarray carrier that releasably retains the microarray patch. 
However, Huang et al. teaches a kit comprising the microarray applicator of claim 1 (see 102 and 103 rejections above for claim 1)  and a microneedle device (10 and 20, Figure 14), the microneedle device (10 and 20, Figure 14) comprising: a microarray patch (20, Figure 14) having one or more microneedles protruding therefrom (202, Figure 11), and a microarray carrier (10, Figure 14) that releasably retains the microarray patch (10 releasably retains 20 as a result of 20 being capable of being held via the engagement of 105 and 226 and 20 is capable of being removed from 10 via releasing the engagement between 105 and 226, see [0062]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the microneedle device taught by Nishimura et al. by substituting the microneedle device for the microneedle unit and substrate taught by Huang et al. and adding the plurality of projections taught by Huang et al. to the piston plate taught by Nishimura et al. because Huang et al. teaches that the structural features of the microneedle device provide minimally invasive piercing that can effectively reduce the pain of the user to achieve an injection without pain (see [0008]). Further, Nishimura et al. teaches that various modifications may be made (see [0058]).
Regarding claim 14, Nishimura et al. teaches a method ([0049]) of ejecting one or more microneedles (51, Figure 3) from a microarray applicator (see 112(b) rejection above for interpretation), the method comprising:  the microarray applicator of claim 1  (see 102 and 103 rejections above for claim 1) and moving the plunger (4, Figure 3) of the microarray applicator (1, Figure 1),from the first position (see 4 in Figure 2) to the second position (see 4 in Figure 7), but does not specifically teach inserting a microneedle device into the holder of the housing. 
However, Huang et al. teaches a method of inserting a microneedle device (10 and 20, Figure 14) into a holder (462, Figure 14) of the housing (40, Figure 16, see [0064]).
It would have been obvious to one of ordinary skill of the art before the effective filing date of the invention to modify the method taught by Nishimura et al. to include inserting the microarray device into the holder of the housing as taught by Huang et al for preparing the device for application of the medicament to the skin ([0064] and [0065]). Further, Nishimura et al. teaches that various modifications may be made (see [0058]).
Regarding Claim 17,  Nishimura et al. in view of Huang et al. teaches wherein the microarray device (10 and 20,Figure 14)  does not include an energy storage device (10 and 20 do not include an energy storage device).
Regarding claim 18, Nishimura et al. in view of Huang et al. teaches wherein the microneedle device (10 and 20, Figure 14) comprises: a microarray patch (20, Figure 14) having one or more microneedles  (202, Figure 11) protruding therefrom, and a Preliminary AmendmentPage 7 of 8First Named Inventor: Wirtanen et al.microarray carrier (10, Figure 14) that releasably retains the microarray patch (10 releasably retains 20 as a result of 20 being capable of being held via the engagement of 105 and 226 and 20 is capable of being removed from 10 via releasing the engagement between 105 and 226, see [0062]).
Regarding Claim 20, Nishimura et al. in view of Huang et al. teaches wherein microarray device (10 and 20,Figure 14)  does not include an energy storage device (10 and 20 do not include an energy storage device).
Claim(s) 11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al. (US 20190083770 A1)  in view of Huang et al. (US 20160220802 A1) in view of Zhang et al. (WO 2018201931 A1). Note: The examiner would like to note that the rejection of claim 11 below pertain to both the first and alternative rejection of claim 1 above under 35 U.S.C. 102.
Regarding Claim 11, Nishimura et al. in view of Huang et al. teaches wherein the microneedles (202, Figure 11) protrude from a central portion (the portion of 20 that holds 202, see Figure 10 and 11) of the microarray patch (20, Figure 14), which is made of polyimide (see [0012] for the material of the sheets that make up 20 as well as Figure 1) but does not teach that the backing is flexible. 
However, Zhang et al. teaches a flexible substrate (14, Figure 2b) from which microneedles (41, Figure 2b) protrude, where the flexible backing is made of polyimide (Lines 15-21, Paragraph 2, Page 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the microneedle device taught by Nishimura et al. in view of Huang et al. to form the flexible patch using polyimide as taught by Zhang et al. because Zhang teaches that polyimide is a flexible substrate that reduces pain and tissue damage when implanting or wearing an injection member (Lines 15-21, Paragraph 2, Page 9). Further, Nishimura et al. teaches that various modifications may be made (see [0058]).
Claim(s) 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al. (US 20190083770 A1) in view of Huang et al. (US 20160220802 A1)   in view of Asai et al. (US 20170281919 A1). Note: The examiner would like to note that the rejection of claim 12 below pertain to both the first and alternative rejection of claim 1 above under 35 U.S.C. 102.
Regarding Claim 12, Nishimura et al. in view of Huang et al. teaches a microarray patch (20, Figure 14) but does not teach wherein the microarray carrier further comprises a plurality of tabs that releasably retain the microarray patch.   
However, Asai et al. teaches the microarray carrier (20, Figure 14) further comprises a plurality of tabs (87, Figure 14) that releasably retain the microarray patch (10, Figure 14).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the microneedle device taught by Nishimura et al. in view of Huang et al. by adding the support pins taught by Asai et al. to element 10 and forming element 20 to have a through-hole as taught by Asai et al. for guiding the microneedles during placement ([0123]). Further, Nishimura et al. teaches that various modifications may be made (see [0058]).
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al. (US 20190083770 A1)  in view of Huang et al. (US 20160220802 A1) in view of Asai et al.  (US 20170281919 A1) in view of  Zhang et al. (WO 2018201931 A1). Note: The examiner would like to note that the rejection of claim 15 below pertain to both the first and alternative rejection of claim 1 above under 35 U.S.C. 102.
Regarding claim 15, Nishimura et al. view of Huang et al. teaches wherein a microneedle device (10 and 20 Figure 14, Huang et al.) comprises: a microarray patch (20, Figure 14, Huang et al.) having one or more microneedles (202, Figure 11, Huang et al.) protruding therefrom, and a microarray carrier (10, Figure 14, Huang et al.) that releasably retains the microarray patch (10 releasably retains 20 as a result of 20 being capable of being held via the engagement of 105 and 226 and 20 capable of being removed from 10 via releasing the engagement between 105 and 226, see [0062], Huang et al.) and moving the plunger (4, Figure 3, Nishimura et al.) from the first position (see 4 in Figure 2, Nishimura et al.) to the second position (see 4 in Figure 7, Nishimura et al.), but does not teach ejecting the microarray patch from the microarray carrier below the second major surface of the housing.
However, Asai et al. teaches ejecting the microarray patch (16 and 50, Figure 6, Asai et al.)  from the microarray carrier (45, Figure 6, Asai et al.),  below the second major surface of the housing (see 4 in Figure 7, Nishimura et al.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method taught by Nishimura et al. in view of Huang et al. such that the patch is released from the carrier as taught by Asai et al. for permitting the needles to stay on the patient’s skin for a predetermined amount of time to allow for the drug to allow for the drug to adequately dissolve in the patient’s skin ([0062]-[0065]). Further, Nishimura et al. teaches that various modifications may be made (see [0058]).
However, Nishimura et al. view of Huang et al. in view of Asai et al. does not teach a flexible patch. But, Zhang et al. teaches a flexible substrate (14, Figure 2b) from which microneedles (41, Figure 2b) protrude, where the flexible backing is made of polyimide (Lines 15-21, Paragraph 2, Page 9).
It would  have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the microneedle device taught by Nishimura et al. in view of Huang et al. in view of Asai et al. to form the flexible patch using polyimide as taught by Zhang et al. because Zhang teaches that polyimide is a flexible substrate that reduces pain and tissue damage when implanting or wearing an injection member (Lines 15-21, Paragraph 2, Page 9). Further, Nishimura et al. teaches that various modifications may be made (see [0058]).
Claim(s) 10, 13-14, 17-18 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al. (US 20190083770 A1) in view of Forsell (US 20110196301 A1) in view of Huang et al.  (US 20160220802 A1). Note: The examiner would like to note that the rejection of claims 10, 13-14, 17-18 and 20 below pertain to both the first and alternative rejection of claim 1 above under 35 U.S.C. 103.
Regarding Claim 10,  Nishimura et al. in view of Forsell et al. teaches a microneedle device (5, Figure 3)  comprising: a microarray patch (5, Figure 3) having one or more microneedles protruding therefrom (51, Figure 3) but does not teach a microarray carrier that releasably retains the patch. 
However, Huang et. al teaches a microneedle device (10 and 20, Figure 14) comprises; a microarray patch (20, Figure 14) having one or more microneedles (202, Figure 11) protruding therefrom, and a microarray carrier (10, Figure 14) that releasably retains the microarray patch (10 releasably retains 20 as a result of 20 being capable of being held via the engagement of 105 and 226 and 20 is capable of being removed from 10 via releasing the engagement between 105 and 226, see [0062]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the microneedle device taught by Nishimura et al. in view of Forsell et al. by substituting the microneedle device for the microneedle unit and substrate taught by Huang et al. and adding the plurality of projections taught by Huang et al. to the piston plate taught by Nishimura et al. in view of Forsell et al. because Huang et al. teaches that the structural features of the microneedle device provide minimally invasive piercing that can effectively reduce the pain of the user to achieve an injection without pain (see [0008]).  Further, Nishimura et al. teaches that various modifications may be made (see [0058]).
Regarding Claim 13, Nishimura et al. in view of Forsell et al. teaches a kit comprising the microarray applicator of claim 1 (see 102 and 103 rejections above for claim 1) and a microneedle device (5, Figure 3), the microneedle device comprising: a microarray patch (5, Figure 3) having one or more microneedles (51, Figure 3) protruding therefrom but does not teach a microarray carrier that releasably retains the microarray patch.
 However, Huang et al. teaches a kit comprising the microarray applicator of claim 1 (see 102 and 103 rejections above for claim 1)  and a microneedle device (10 and 20, Figure 14), the microneedle device (10 and 20, Figure 14) comprising: a microarray patch (20, Figure 14) having one or more microneedles protruding therefrom (202, Figure 11), and a microarray carrier (10, Figure 14) that releasably retains the microarray patch (10 releasably retains 20 as a result of 20 being capable of being held via the engagement of 105 and 226 and 20 is capable of being removed from 10 via releasing the engagement between 105 and 226, see [0062]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the microneedle device taught by Nishimura et al. in view of Forsell et al. substituting the microneedle device for the microneedle unit and substrate taught by Huang et al. and adding the plurality of projections taught by Huang et al. to the piston plate taught by Nishimura et al. in view of Forsell et al. because Huang et al. teaches that the structural features of the microneedle device provide minimally invasive piercing that can effectively reduce the pain of the user to achieve an injection without pain (see [0008]). Further, Nishimura et al. teaches that various modifications may be made (see [0058]).
Regarding claim 14, Nishimura et al. in view of Forsell et al. teaches a method ([0049]) of ejecting one or more microneedles (51, Figure 3) from a microarray applicator (see 112(b) rejection above for interpretation), the method comprising:  the microarray applicator of claim 1  (see 102 and 103 rejections above for claim 1) and moving the plunger (4, Figure 3) of the microarray applicator (1, Figure 1),from the first position (see 4 in Figure 2) to the second position (see 4 in Figure 7), but does not specifically teach inserting a microneedle device into the holder of the housing. 
However, Huang et al. teaches a method of inserting a microneedle device (10 and 20, Figure 14) into a holder (462, Figure 14 and 15) of the housing (40, Figure 15 and 16, see [0064] and 0065]).
It would have been obvious to one of ordinary skill of the art before the effective filing date of the invention to modify the method taught by Nishimura et al. in view of Forsell et al. to include inserting the microarray device into the holder of the housing as taught by Huang et al for preparing the device for application of the medicament to the skin ([0064] and [0065]). Further, Nishimura et al. teaches that various modifications may be made (see [0058]).
Regarding Claim 17,  Nishimura et al. in view of Forsell et al. in view of Huang et al. teaches wherein the microarray device (10 and 20, Figure 14)  does not include an energy storage device (10 and 20 do not include an energy storage device).
Regarding claim 18, Nishimura et al. in view of Forsell et al. view of Huang et al. teaches wherein the microneedle device (10 and 20, Figure 14) comprises: a microarray patch (20, Figure 14) having one or more microneedles  (202, Figure 11) protruding therefrom, and a Preliminary AmendmentPage 7 of 8First Named Inventor: Wirtanen et al.microarray carrier (10, Figure 14) that releasably retains the microarray patch (10 releasably retains 20 as a result of 20 being capable of being held via the engagement of 105 and 226 and 20 is capable of being removed from 10 via releasing the engagement between 105 and 226, see [0062]).
Regarding Claim 20, Nishimura et al. in view of Huang et al. teaches wherein microarray device (10 and 20, Figure 14)  does not include an energy storage device (10 and 20 not include an energy storage device).
Claim(s) 11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al. (US 20190083770 A1)  in view of Forsell (US 20110196301 A1) in view of Huang et al. (US 20160220802 A1) in view of Zhang et al. (WO 2018201931 A1). Note: The examiner would like to note that the rejection of claim 11 below pertain to both the first and alternative rejection of claim 1 above under 35 U.S.C. 103.
Regarding Claim 11, Nishimura et al. in view of Forsell et al. in view of Huang et al. teaches wherein the microneedles (202, Figure 11) protrude from a central portion (the portion of 20 that holds 202, see Figure 10 and 11) of the microarray patch (20, Figure 14), which is made of polyimide (see [0012] for the material of the sheets that make up 20 as well as Figure 1) but does not teach that the backing is flexible.
 However, Zhang et al. teaches a flexible substrate (14, Figure 2b) from which microneedles (41, Figure 2b) protrude, where the flexible backing is made of polyimide (Lines 15-21, Paragraph 2, Page 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the microneedle device taught by Nishimura et al. in view of Forsell et al. in view of Huang et al. to form the flexible patch using polyimide as taught by Zhang et al. because Zhang teaches that polyimide is a flexible substrate that reduces pain and tissue damage when implanting or wearing an injection member (Lines 15-21, Paragraph 2, Page 9). Further, Nishimura et al. teaches that various modifications may be made (see [0058]).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al. (US 20190083770 A1) in view of Forsell (US 20110196301 A1) in view of Huang et al. (US 20160220802 A1)   in view of Asai et al. (US 20170281919 A1). Note: The examiner would like to note that the rejection of claim 12 below pertains to both the first and alternative rejection of claim 1 above under 35 U.S.C. 103.
Regarding Claim 12, Nishimura et al. in view of Forsell et al. in view of Huang et al. teaches a microarray patch (20, Figure 14) but does not teach wherein the microarray carrier further comprises a plurality of tabs that releasably retain the microarray patch. 
 However, Asai et al. teaches the microarray carrier (20, Figure 14) further comprises a plurality of tabs (87, Figure 14) that releasably retain the microarray patch (10, Figure 14).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the microneedle device taught by Nishimura et al. in view of Huang et al. by adding the support pins taught by Asai et al. to element 10 and forming element 20 to have a through-hole as taught by Asai et al. for guiding the microneedles during placement ([0123]). Further, Nishimura et al. teaches that various modifications may be made (see [0058]).
Claim(s)  15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al. (US 20190083770 A1) in view of Forsell et al. (US 20110196301 A1) in view of Huang et al. (US 20160220802 A1)   in view Asai et al. (US 20170281919 A1) in view of Zhang et al (WO 2018201931 A1). Note: The examiner would like to note that the rejection of claim 15 below pertains to both the first and alternative rejection of claim 1 above under 35 U.S.C. 103.
Regarding claim 15, Nishimura et al. in view of Forsell et al. in view of Huang et al. teaches wherein a microneedle device (10 and 20 Figure 14, Huang et al.) comprises: a microarray patch (20, Figure 14, Huang et al.) having one or more microneedles (202, Figure 11, Huang et al.) protruding therefrom, and a microarray carrier (10, Figure 14, Huang et al.) that releasably retains the microarray patch ((10 releasably retains 20 as a result of 20 being capable of being held via the engagement of 105 and 226 and 20 is capable of being removed from 10 via releasing the engagement between 105 and 226, see [0062], Huang et al.) and moving the plunger (4, Figure 3, Nishimura et al.) from the first position (see 4 in Figure 2, Nishimura et al.) to the second position (see 4 in Figure 7, Nishimura et al.) and teaches ejecting the microarray patch below the second major surface of the housing (see 4 in Figure 7, Nishimura et al.) but does not teach releasing the flexible patch from the microarray carrier. 
However, Asai et al. teaches releasing a microarray patch (16 and 50, Figure 6) from a carrier (45, Figure 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method taught by Nishimura et al. in view of Forsell et al. in view of Huang et al. such that the patch is released from the carrier as taught by Asai et al. for permitting the needles to stay on the patient’s skin for a predetermined amount of time to allow for the drug to allow for the drug to adequately dissolve in the patient’s skin ([0062]-[0065]).  Further, Nishimura et al. teaches that various modifications may be made (see [0058]).
Nishimura et al. in view of Forsell et al. in view of Huang et al. in view of Asai et al. does not teach a flexible patch.  However, Zhang et al. teaches a flexible substrate (14, Figure 2b) from which microneedles (41, Figure 2b) protrude, where the flexible backing is made of polyimide (Lines 15-21, Paragraph 2, Page 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the microneedle device taught by Nishimura et al. in view of Forsell in view of Huang et al. in view of Asai et al. to form the flexible patch using polyimide as taught by Zhang et al. because Zhang teaches that polyimide is a flexible substrate that reduces pain and tissue damage when implanting or wearing an injection member (Lines 15-21, Paragraph 2, Page 9). Further, Nishimura et al. teaches that various modifications may be made (see [0058]).

Allowable Subject Matter
Claims 3, 4, 6, 16, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASMA ABDURRAZZAK SODAGER whose telephone number is (571)272-6106. The examiner can normally be reached Monday-Friday 8:30 AM to 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASMA ABDURRAZZAK SODAGER/Examiner, Art Unit 3783                                                                                                                                                                                                        /TIFFANY LEGETTE/Primary Examiner, Art Unit 3783